United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2649
                                  ___________

Michael Jacobson, Special            *
Administrator of the Estate of       *
Virginia A. Jacobson, Deceased,      *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Sherry K. Shresta, M.D.; Gaston      * District of Nebraska.
Cornu-Labat, M.D.,                   *
                                     * [UNPUBLISHED]
            Appellees,               *
                                     *
Insurance Company 1; Insurance       *
Company 2,                           *
                                     *
            Defendants,              *
                                     *
Midwest Medical Insurance Co.;       *
Midwest Medical Insurance Holding    *
Company,                             *
                                     *
            Appellees.               *
                                ___________

                           Submitted: June 30, 2008
                              Filed: July 2, 2008
                               ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________
PER CURIAM.

       Michael Jacobson appeals the district court’s1 order denying reconsideration of
the court’s Federal Rule of Civil Procedure 12(b)(6) dismissal of his complaint. After
carefully reviewing the record and Jacobson’s arguments on appeal, we find no basis
for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
                                         -2-